[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is essentially a collection matter for professional (engineering) services rendered by the plaintiff to the defendants. There were three projects. One project was in Stafford, Connecticut which both defendants admit to and this Court need only find the amount.
The second project was in Somers, Connecticut and all agree that defendant MacArthur was not involved.
The third and by far the largest project was in Union, Connecticut. The defendant Larson admits to liability but denies the amount due. The defendant MacArthur denies that he and Larson were partners on this project. Defendant Larson insists they were partners. MacArthur was at several meetings with the plaintiff at which the Union project was discussed and he, MacArthur never indicated he was not involved. His conduct and silence belies his denial.
As a partner he is jointly and severally liable (Sec. 34-53 of the C.G.S.).
The defendant MacArthur does not dispute the amount owed — just liability for it.
Defendant Larson's defense as to the amount owed is not credible except that the plaintiff was not entitled to charge after Nov. 1988 so the sum of $4,983.00 should be deducted from the Union project.
Therefore this Court finds against the defendant Larson as follows: on the Union project $14,677.00; on the Stafford project $5,577.00; and on the Somers project $4,143.00 for a total of $24,397.00.
The Court finds against the defendant MacArthur: on the Union project $14,677.00; on the Stafford project $5,577.00; and on the Somers project nothing, for a total of $20,254.00.
HON. PHILIP DUNN Superior Court Judge CT Page 5418